Citation Nr: 0519925	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bruised ribs.

2.  Entitlement to service connection for bilateral shin 
splints.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1984 to 
January 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2003, the veteran testified at a Board hearing.  

In a March 2005 rating decision, the RO granted service 
connection for a back injury, right knee disorder, and 
bronchial asthma.  


FINDINGS OF FACT

1.  Any rib injury during the veteran's active duty service 
was acute and transitory and did not result in chronic rib 
disability.

2.  The veteran's bilateral shin splints were not manifested 
during the veteran's active duty service, nor are they 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of rib injuries which 
are the result of active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Bilateral shin splints were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in April 2004 which was 
after the October 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the April 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The veteran attended a March 2003 Board hearing.  
The appellant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.
 
Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical records from the veteran's time in service showed the 
veteran was in a motor vehicle accident in October 1988.  A 
consultation and physical examination records from that time 
showed the veteran had fractured ribs and chest contusion.  
Other records showed multiple trauma with contusions.  An 
October 1988 radiological examination of the chest and left 
rib series revealed that the bony cortices were intact, a 
fracture was not delineated, a comminuted fracture involving 
the body of the scaphoid was again noted.  The chest showed 
no evidence of pneumothorax or hemothorax.  The cardiac 
silhouette and mediastinum were within normal limits, a 
minimal degree of left apical thickening was noted.  The 
impression indicated that the left rib series revealed no 
evidence of fracture.  The veteran's December 1991 separation 
examination was negative for any rib or bilateral shin 
splints disorders.  

The veteran was afforded a VA examination in February 2001.  
The claims folder was not reviewed in conjunction with the 
examination.  In presenting the veteran's medical history as 
apparently reported by the veteran, the examiner indicated 
that the veteran had a diagnosis of bruised ribs and was 
hospitalized for treatment after a motor vehicle accident in 
service.  The veteran stated that this problem had resolved 
and he no longer had any pain in his ribs.  The examiner 
commented that the veteran was totally asymptomatic as far as 
the bruised ribs were concerned and he had no complaints 
regarding the bruised ribs at the time of the examination.  
Musculoskeletal examination of the rib cage bilaterally was 
essentially within normal limits.  There was no pain in 
palpation involving the rib cage bilaterally.  A shoulder x-
ray showed incidental finding of questionable rib fracture 
involving the 10th rib posteriorly.  The diagnosis was 
bruised ribs, no residual, questionable rib fracture 
involving the 10th left rib, posteriorly, asymptomatic, by x-
rays of left shoulder.  Accompanying x-rays of the rib cage 
bilaterally revealed a negative rib series.  

As for the shin splints, the veteran complained that in 1991 
he started having pain in both tibias of both lower 
extremities.  He claimed that he was examined by military 
physicians who opined the veteran had shin splints involving 
both tibias.  He was treated as an outpatient and was 
prescribed Motrin.  He reported that he continued to have 
pain in both tibias about 2 to 3 times per month or more.  
There was more pain on prolonged standing or prolonged 
walking.  The pain in both tibias was not better, not worse, 
however it continued to recur.  Sometimes the pain in both 
tibias interfered with his daily activities.  Musculoskeletal 
examination of both tibias of both lower extremities revealed 
that there was some pain on the anterior aspect of both 
tibias to palpation, however there was no shortening of the 
bones and there was no gait abnormalities involving the 
tibias.  There were no weight bearing abnormalities involving 
the tibias.  The diagnosis was shin splints involving both 
tibias, recurrent.  An accompanying x-ray found negative 
bilateral tibias and fibulas.  

September 2000 medical records associated with the veteran's 
Persian Gulf Registry included a history of bruised ribs and 
shin splints.  

During his March 2003 hearing, the veteran testified that he 
did not seek treatment for his ribs after service.  He stated 
that his shin started bothering him when he came back from 
Saudi Arabia because during physical training they ran on 
asphalt and on hard dirt.  The veteran said that he did not 
receive any treatment for his shin splints after service, and 
they only bothered him if he did any kind of running.  In his 
April 2000 claim, the veteran asserted that while playing 
softball in Saudi Arabia, he developed severe shin splints.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting current evidence of 
pertinent symptomatology for the veteran's residuals of 
bruised ribs.  Although the veteran was treated for his ribs 
during service, his separation examination was negative for 
any ribs disorders.  Furthermore, during the February 2001 VA 
examination, the veteran himself stated that his problem with 
his ribs resolved.  The examination of the rib cage 
bilaterally was essentially within normal limits.  Thus the 
Board must conclude that the veteran's rib disorder was acute 
in nature and had resolved by the time he underwent physical 
examination prior to separation from service.   

Regarding the veteran's bilateral shin splints, the Board is 
presented with an evidentiary record which shows that there 
is no supporting evidence that the veteran's bilateral shin 
splints are related to service.  There does not appear to be 
any indication that the veteran was treated for shin splints 
during service.  The veteran's separation examination does 
not indicate any shin splints.  The Board finds it 
significant that competent medical professionals at the time 
of the separation examination evaluated the veteran's lower 
extremities as normal.  Although the February 2001 VA 
examination provided the veteran with a diagnosis of shin 
splints involving both tibias, recurrent, there was no 
medical opinion relating the shin splints to service.  Any 
reference to service was history as reported by the veteran.  
Thus the Board is compelled to find that the preponderance of 
the evidence is against findings that the veteran has shin 
splints related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


